In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Schulman, J.), dated June 23, 2006, which granted the separate motions of the defendants Joseph McKenna and Patricia McKenna and the defendants Christina Paris and Stacy Sanchez for summary judgment dismissing the complaint *651insofar as asserted against them on the ground that the plaintiff Ester Bacchi did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
The defendants established a prima facie case that the plaintiff Ester Bacchi (hereinafter the plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident on August 16, 2002 through the submission of magnetic resonance imaging reports of the plaintiffs cervical and lumbar spines and left and right knees taken by the plaintiffs own treating physicians (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition to the motions for summary judgment, the plaintiff failed to present admissible evidence sufficient to raise a triable issue of fact as to whether her injuries were causally related to the accident on August 16, 2002, rather than to an accident which occurred years earlier (see McNeil v Dixon, 9 AD3d 481, 482 [2004]). Prudenti, P.J., Mastro, Santucci and Lifson, JJ., concur.